DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8 and 17 are cancelled.  Claims 1, 3, 5, 9 and 18 are amended. Claims 19 and 20 are new.  Claims 1-7, 9-16 and 18-20 are pending.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first cylindrical lens array and the second cylindrical lens array are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution in a shape of rectangle, such that divergence angles of the laser beam with respect to a length direction and a width direction of the rectangle are same.
Claims 2-4 and 18 are allowed as being dependent on claim 1.
Claim 5 was found to be allowable because wherein a grayscale value of a pixel point having the highest luminance obtained by an algorithm in the image signal obtained by the projection system is A, a maximum value of the luminance of the laser light source corresponding to the pixel point having the highest luminance is Imax, and a = Imax * a/A , to achieve projection imaging of A the projection system with a high dynamic range.
Claims 6, 7, 9-16 are allowable as being dependent on claim 5.
Claim 19 is found to be allowable because the first cylindrical lens array and the second cylindrical lens array, wherein the first cylindrical lens array and the second cylindrical lens array are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution in a shape of rectangle, such that divergence angles of the laser beam with respect to a length direction and a width direction of the rectangle are same.
Claim 20 is found to be allowable because the first cylindrical lens array, the second cylindrical lens array, and the laser beam satisfy: h1/f1 = h2/f2, to form a uniform matrix light after the laser beam passes through one of the plurality of cylindrical lens assemblies, such that grayscale output of the projection system for a corresponding pixel point is achieved by adjusting luminance of each of the at least one laser light; wherein the uniform matrix light has divergence angles of the laser beam in two orthogonal directions and the divergence angles are the same.

The closest available prior art Kita et al. (US PG Pub. 20160198135) a laser illumination device for a projection system (illustrated in fig. 1), comprising:  a laser light .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365.  The examiner can normally be reached on 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        12 July 2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882